UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1648


In Re: GEORGE W. GANTT-EL,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:09-cv-00040-UA-DPD)



Submitted:   November 19, 2009              Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George W. Gantt-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George W. Gantt-El petitions for a writ of mandamus

seeking an order directing the district court to stop denying

him    access    to    court    in    his    habeas        corpus      proceeding.         We

conclude that Gantt-El is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                        In re First Fed. Sav. &

Loan    Ass’n,    860    F.2d     135,      138     (4th       Cir.    1988).       Further,

mandamus    is    a     drastic       remedy       and    should       only    be   used   in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.    1987).        Mandamus       may    not    be     used    as   a   substitute      for

appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Gantt-El is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                  We

deny Gantt-El’s motion for a certificate of appealability as

unnecessary      and     deny     his      motion        for   judicial       notice.      We

dispense    with       oral     argument          because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           PETITION DENIED

                                               2